 1

 2                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 3                                   AT TACOMA

 4
     JOHN A. RICHARDSON III,                          CASE NO. C19-5525 BHS
 5
                             Plaintiff,               ORDER DECLINING TO ADOPT
             v.                                       REPORT AND
 6
                                                      RECOMMENDATION AND RE-
     MARGARET GILBERT,                                REFERRING CASE TO
 7
                                                      MAGISTRATE JUDGE
                             Defendant.
 8

 9
             This matter comes before the Court on the Report and Recommendation (“R&R”)
10
     of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 8. The Court
11
     having considered the R&R, Plaintiff’s objections, and the remaining record does hereby
12
     find and order as follows:
13
             (1)   The R&R recommending dismissal of the complaint is DECLINED as
14
                   moot in light of Plaintiff’s filing of a proper in forma pauperis application;
15
             (2)   The matter is re-referred to the Honorable Teresa L. Fricke for further
16
                   proceedings.
17
             Dated this 2nd day of December, 2019.
18

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

22


     ORDER
